UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2015 ❑ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-52161 Jammin Java Corp. (Exact name of registrant as specified in its charter) Nevada 26-4204714 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4730 Tejon St., Denver, Colorado 80211 (Address of principal executive offices and Zip Code) Registrant’s telephone number, including area code:(303) 296-1756 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes☑No ❑ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☑No ❑ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ❑ Accelerated filer ❑ Non-accelerated filer ❑ Smaller reporting company ☑ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes❑ No☑ At September 17, 2015, there were 125,698,127 shares of the issuer’s common stock outstanding. Jammin Java Corp. For the Three and Six months Ended July 31, 2015 and 2014 INDEX Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements F-1 Balance Sheets as of July 31, 2015 (unaudited) and January 31, 2015 F-1 Statements of Operations (unaudited) - For the three and six months ended July 31, 2015 and 2014 F-2 Statements of Cash Flows (unaudited) - For the six months ended July 31, 2015 and 2014 F-3 Notes to Financial Statements (unaudited) F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II – OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 28 Signatures 28 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. JAMMIN JAVA CORP. BALANCE SHEETS July 31, January 31, (Unaudited) Assets Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Prepaid expenses Other current assets Total Current Assets Property and equipment, net Intangible assets, net Other assets Total Assets $ $ Liabilities and Stockholders' Equity (Deficit) Current Liabilities: Accounts payable $ $ Accrued expenses Accrued royalty and other expenses - related party Notes payable - Total Current Liabilities Total Liabilities Stockholders' Equity (Deficit): Common stock, $.001 par value, 5,112,861,525 shares authorized; 125,545,910 and 124,691,748 shares issued and outstanding, as of July 31, 2015 and January 31, 2015, respectively Additional paid-in-capital Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ See accompanying notes to condensed financial statements F-1 JAMMIN JAVA CORP. STATEMENTS OF OPERATIONS (Unaudited) Three MonthsEnded July 31, Six MonthsEnded July 31, Revenue: $ Discounts and allowances ) Net revenue Cost of sales: Cost of sales products Total cost of sales Gross Profit Operating Expenses: Compensation and benefits Selling and marketing General and administrative Total operating expenses Other income (expense): Other income (expense) ) ) Loss on extinguishment of debt - ) - ) Interest income (expense) Total other income (expense) Net Loss $ ) $ ) $ ) $ ) Net loss per share: Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted See accompanying notes to condensed financial statements F-2 JAMMIN JAVA CORP. STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended July 31, Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Common stock issued for services Shared-based employee compensation Depreciation Amortization of intangible assets Loss on sale of business - Loss on settlement of liabilities - Changes in operating assets and liabilities: Accounts receivable ) ) Inventory Prepaid expenses and other current assets ) Other assets - long term ) Accounts payable ) Accrued expenses ) Accrued royalty and other expenses - related party ) ) Net cash used in operating activities ) ) Cash Flows From Investing Activities: Purchases of property and equipment ) ) Sale of division - Net cash provided by (used in) investing activities ) Cash Flows From Financing Activities: Common stock issued for cash - Borrowings on short term debt ) Net cash provided by financing activities Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Non-Cash Transactions: Interest expense $ $
